ARNOLD, Circuit Judge,
dissenting from the denial of rehearing en banc.
I vote to grant the petition for rehearing en banc. At this stage of the case, I am inclined to agree with the view of the law expressed by my Brother Gibson on the question of the legal effect of a debtor’s promise to contribute his own labor, skill, and experience to the future of the enterprise. But because the petition for rehearing en banc has been denied, the Court en banc will not have the benefit of briefing, argument, and conference. I therefore forego any more definite statement as to this time.